DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
 
Status of Claims and Other Notes
Claim(s) 1, 2, 4–12, and 15–20 is/are pending.
Claim(s) 3, 13, and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0175582 A1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites the limitation "wherein a nonporous coating layer is not directly in contact with the positive electrode or the negative electrode." The original disclosure does not describe a nonporous coating layer. The original disclosure describes a porous coating layer and nonconductive layers. Paragraph [0064] discloses a porous coating layer interposed between nonconductive layers. Paragraph [0067] describes the porous coating layer is not directly in contact with the positive electrode or the negative electrode. Therefore, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4–12, 15, 17–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107342387 A) in view of Wang et al. (US 2014/0205883 A1, hereinafter Wang), Amasaki et al. (WO 2017/122359 A1, hereinafter Amasaki), and Funabiki et al. (JP 2014-154220 A, hereinafter Funabiki).
Regarding claims 1 and 2, Li discloses a separator comprising
a porous coating layer and nonconductive layers directly disposed on both sides of the porous coating layer (see composite film A, [0082]),
wherein the porous coating layer comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery, a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see ceramic slurry, [0081]).
Li does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Li and Wang are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Li with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Li does not explicitly disclose:
wherein the additive include Li4Ti5O12 or LixMyOz,
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3.
Funabiki discloses a porous coating layer (8) including an additive of Li4Ti5O12 to prevent the distortion of the porous coating layer (see lithium titanate, [0030]). Li and Funabiki are analogous art because they are directed to porous coating layers including additives that occludes lithium ions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the additive of modified Li with the Li4Ti5O12 of Funabiki in order to prevent the distortion of the porous coating layer.
Modified Li does not explicitly disclose:
wherein a content of the additive is 1 to 10 wt %, based on a total weight of the porous coating layer.
Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Li and Amasaki are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous coating layer of modified Li with the content of additive as taught by Amasaki in order to improve the safety of the battery.
Regarding claim 4, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.001 to 10 μm (see average particle diameter, [0081]).
Regarding claim 5, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein a volume of the additive after reduction is 100 to 150% of a volume before reduction (see titanium dioxide, [0081]).
Regarding claim 7, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers include a polymer and/or an inorganic material which does not have oxidation or reduction reactivity of greater than 0 V and 5 V or less compared to lithium, and are electrically nonconductive (see polyvinyl alcohol, [0082]).
Regarding claim 8, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers includes a porous membrane or a non-woven fabric comprising one or more polymers selected from the group consisting of polyolefin, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyether sulfone, polyphenylene oxide, polyphenylene sulfide, and polyethylene naphthalate (see polymer matrix, [0032]).
Regarding claim 9, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb1-xLaxZr1-yTiyO3 (PLZT), Pb(Mg3Nb2/3)O3-PbTiO3 (PMN-PT), hafnia (HfO2), SrTiO3, SiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see silica, [0081]).
Regarding claim 10, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness ratio of the porous coating layer to the nonconductive layer is 1:10 or less (see thickness, [0082]).
Regarding claim 15, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3-PbTiO3 (PMN-PT), hafnia (HfO2), SrTiO3, SiO2, SnO2, CeO2, MgO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see silica, [0081]).
Regarding claim 17, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.01 to 10 µm (see particle size, [0019]).
Regarding claim 18, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.01 to 10 µm (see particle size, [0019]).
Regarding claim 19, modified Li discloses all claim limitations set forth above and further discloses a separator:
wherein a porosity of the nonconductive layer is in a range of 10 to 95% (see porosity, [0033]).
Regarding claims 11 and 12, Li discloses a lithium secondary battery comprising a positive electrode; a negative electrode; a separator according; and an electrolyte interposed between the positive electrode and the negative electrode (see lithium-ion battery, [0057]), the separator comprises:
a porous coating layer and nonconductive layers directly disposed on both sides of the porous coating layer (see composite film A, [0082]),
wherein the porous coating layer comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery, a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see ceramic slurry, [0081]).
Li does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers;
wherein the porous coating layer is not directly in contact with the positive electrode or the negative electrode.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]); wherein the porous coating layer (102) is not directly in contact with a positive electrode (404) or a negative electrode (404, [0056]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Li with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Li does not explicitly disclose:
wherein the additive include Li4Ti5O12 or LixMyOz,
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3.
Funabiki discloses a porous coating layer (8) including an additive of Li4Ti5O12 to prevent the distortion of the porous coating layer (see lithium titanate, [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the additive of modified Li with the Li4Ti5O12 of Funabiki in order to prevent the distortion of the porous coating layer.
Modified Li does not explicitly disclose:
wherein a content of the additive is 1 to 10 wt %, based on a total weight of the porous coating layer.
Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous coating layer of modified Li with the content of additive as taught by Amasaki in order to improve the safety of the battery.

Claim(s) 1, 2, 4–12, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2015/0050541 A1, hereinafter Kinoshita) in view of Wang (US 2014/0205883 A1), Amasaki (WO 2017/122359 A1), and Funabiki (JP 2014-154220 A).
Regarding claims 1 and 2, Kinoshita discloses a separator (30) comprising
a porous coating layer (34, [0030]) and
nonconductive layers (32, [0054]) directly disposed on both sides of the porous coating layer (34, [0030]),
wherein the porous coating layer (34, [0060]) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see NiO, [0065]), a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see titania, [0062]), and
the additive includes Li4Ti5O12 or LixMyOz (see LiMnO2, [0081]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see LiMnO2, [0081]).
Kinoshita does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Kinoshita and Wang are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Kinoshita with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Kinoshita does not explicitly disclose:
wherein the additive include Li4Ti5O12.
Funabiki discloses a porous coating layer (8) including an additive of Li4Ti5O12 to prevent the distortion of the porous coating layer (see lithium titanate, [0030]). Kinoshita and Funabiki are analogous art because they are directed to porous coating layers including additives that occludes lithium ions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the additive of modified Kinoshita with the Li4Ti5O12 of Funabiki in order to prevent the distortion of the porous coating layer.
Modified Kinoshita does not explicitly disclose:
wherein a content of the additive is 1 to 10 wt %, based on a total weight of the porous coating layer.
Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Kinoshita and Amasaki are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous coating layer of modified Kinoshita with the content of additive as taught by Amasaki in order to improve the safety of the battery.
Regarding claim 4, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.001 to 10 μm (see average particle diameter, [0066]).
Regarding claim 5, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a volume of the additive after reduction is 100 to 150% of a volume before reduction (see titania, [0062]).
Regarding claim 6, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a porosity of the porous coating layer is 40 to 60% (see porosity, [0072]).
Although Kinoshita does not explicitly disclose a range of 30 to 50%, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 7, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers include a polymer and/or an inorganic material which does not have oxidation or reduction reactivity of greater than 0 V and 5 V or less compared to lithium, and are electrically nonconductive (see organic porous material layer, [0054]).
Regarding claim 8, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers includes a porous membrane or a non-woven fabric comprising one or more polymers selected from the group consisting of polyolefin, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyether sulfone, polyphenylene oxide, polyphenylene sulfide, and polyethylene naphthalate (see organic porous material layer, [0054]).
Regarding claim 9, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3, Pb1-xLaxZr1-yTiyO3, Pb(Mg3Nb2/3)O3-PbTiO3, hafnia, SrTiO3, SiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see NiO, 0065]).
Regarding claim 10, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness ratio of the porous coating layer to the nonconductive layer is 30:10 or less ([0057], [0071]).
Although Kinoshita does not explicitly disclose a range of 1:10 or less, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 16, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the additive includes LixMyOz (see LiMnO2, [0081]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see LiMnO2, [0081]).
Regarding claim 19, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a porosity of the nonconductive layer (32) is in a range of 10 to 95% (see porosity, [0058]).
Regarding claim 20, modified Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the nonconductive layer (32) is in a range of 1 µm to 100 µm (see thickness, [0057]).
Regarding claims 11 and 12, Kinoshita discloses a lithium secondary battery (80) comprising a positive electrode (10); a negative electrode (20); a separator (30); and an electrolyte interposed between the positive electrode (10) and the negative electrode (20, [0027]), the separator (30) comprises:
a porous coating layer (34, [0030]) and
nonconductive layers (32, [0054]) directly disposed on both sides of the porous coating layer (34, [0030]),
wherein the porous coating layer (34, [0060]) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see NiO, [0065]), a polymer binder, and an additive that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (see titania, [0062]), and
the additive includes Li4Ti5O12 or LixMyOz (see LiMnO2, [0081]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see LiMnO2, [0081]).
Kinoshita does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers;
wherein the porous coating layer is not directly in contact with the positive electrode or the negative electrode.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]); wherein the porous coating layer (102) is not directly in contact with a positive electrode (404) or a negative electrode (404, [0056]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Kinoshita with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Kinoshita does not explicitly disclose:
wherein the additive includes Li4Ti5O12 or LixMyOz,
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3.
Funabiki discloses a porous coating layer (8) including an additive of Li4Ti5O12 to prevent the distortion of the porous coating layer (see lithium titanate, [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the additive of modified Kinoshita with the Li4Ti5O12 of Funabiki in order to prevent the distortion of the porous coating layer.
Modified Kinoshita does not explicitly disclose:
wherein a content of the additive is 1 to 10 wt %, based on a total weight of the porous coating layer.
Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous coating layer of modified Kinoshita with the content of additive as taught by Amasaki in order to improve the safety of the battery.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amasaki (WO 2017/122359 A1) in view of Wang (US 2014/0205883 A1) and Funabiki (JP 2014-154220 A).
Regarding claims 1 and 2, Amasaki discloses a separator (5, 11) comprising
a porous coating layer (5, [0045]) and
nonconductive layers (11) directly disposed on both sides of the porous coating layer (5, [0096]),
wherein the porous coating layer (5) comprises inorganic particles (8) in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (FIG. 4, [0045]), a polymer binder, and an additive (9) that occludes lithium ions in a range of greater than 0 V and 5 V or less compared to lithium so that the additive is reduced (FIG. 4, [0045]), and
wherein a content of the additive (9) is 1 to 10 wt %, based on a total weight of the porous coating layer (FIG. 7, [0058]).
Amasaki does not explicitly disclose:
wherein the porous coating layer is interposed between the nonconductive layers, and
only the porous coating layer is interposed between the nonconductive layers.
Wang discloses a separator (100) comprising a porous coating layer (102) and nonconductive layers (108, 110) directly disposed on both sides of the porous coating layer (102), wherein the porous coating layer (102) is interposed between the nonconductive layers (108, 110), and only the porous coating layer (102) is interposed between the nonconductive layers (108, 110; [0042]) to protect the batteries from internal short circuits, active material loss, and thermal run-away (see separator, [0057]). Amasaki and Wang are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make separator of Amasaki with the nonconductive layers sandwiching the porous coating layer as taught by Wang in order to protect the batteries from internal short circuits, active material loss, and thermal run-away.
Modified Amasaki does not explicitly disclose:
wherein the additive include Li4Ti5O12 or LixMyOz,
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3.
Funabiki discloses a porous coating layer (8) including an additive of Li4Ti5O12 to prevent the distortion of the porous coating layer (see lithium titanate, [0030]). Amasaki and Funabiki are analogous art because they are directed to porous coating layers including additives that occludes lithium ions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the additive of modified Amasaki with the Li4Ti5O12 of Funabiki in order to prevent the distortion of the porous coating layer.

Response to Arguments
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive.
Applicants argue the combination of Li and Wang do not disclose a content of the additive is 1 to 10 wt% based on a total weight of the porous coating layer (P6/5). Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Therefore, the combination of Li, Amasaki, and Wang do not disclose a content of the additive is 1 to 10 wt% based on a total weight of the porous coating layer.
Applicants argue the combination of Kinoshita and Wang do not disclose a content of the additive is 1 to 10 wt% based on a total weight of the porous coating layer (P6/5). Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Therefore, the combination of Kinoshita, Amasaki, and Wang do not disclose a content of the additive is 1 to 10 wt% based on a total weight of the porous coating layer
Applicants argue Amasaki is silent as to the additive including Li4Ti5O12 or LixMyOz (P7/¶4). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Funabiki discloses a porous coating layer including an additive of Li4Ti5O12 to prevent distortion of the porous coating layer (see lithium titanate, [0030]); and Kinoshita discloses a porous coating layer including an additive of LixMyOz (see LiMnO2, [0081]) to prevent degradation due to high-rate charge/discharge cycles (see good durability, [0007]). Therefore, the combination of references are not silent as to the additive including Li4Ti5O12 or LixMyOz.
Applicants argue Amasaki fails to disclose the amount of Li4Ti5O12 or LixMyOz in the porous coating layer (P8/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Amasaki discloses a content of the additive (9) is 1 to 10 wt% based on a total weight of the porous coating layer (FIG. 7, [0058]) to improve the safety of the battery (see separator, [0078]). Funabiki discloses a porous coating layer including an additive of Li4Ti5O12 to prevent distortion of the porous coating layer (see lithium titanate, [0030]); and Kinoshita discloses a porous coating layer including an additive of LixMyOz (see LiMnO2, [0081]) to prevent degradation due to high-rate charge/discharge cycles (see good durability, [0007]). Therefore, the combination of references suggest an amount of Li4Ti5O12 or LixMyOz in the porous coating layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 9,252,455 B1) discloses a porous coating layer (350) including LixMyOz (see inorganic barrier layer, C7/L20–26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725